244 F.2d 784
100 U.S.App.D.C. 336
RUTAS AEREAS NACIONALES, S.A., Appellant,v.Leverett EDWARDS, et al., as Members of the NationalMediation Board, et al., Appellees.
No. 13712.
United States Court of Appeals District of Columbia Circuit.
Argued May 23, 1957.Decided May 29, 1957.

Mr. Nathan L. Silberberg, Washington, D.C., for appellant.
Mr. Ernest L. Folk, III, Atty., Dept. of Justice, of the bar of the Supreme Court of Virginia, pro hac vice, by special leave of Court, with whom Messrs. Oliver Gasch, U.S. Atty., and Daniel M. Friedman, Atty., Dept. of Justice, were on the brief, for appellees, Leverett Edwards, et al., as Members of the National Mediation Board.
No appearance was entered for appellee, Transport Workers Union of America, AFL-CIO.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit judges.
PER CURIAM.


1
Appellant, a carrier engaged in air transportation to and from Miami and Venezuela, by complaint in the District Court sought direct review of the validity of action of the National Mediation Board certifying the Transport Workers Union as the representative of certain of [100 U.S.App.D.C. 337] appellant's employees.1  The District Court properly dismissed the complaint for lack of jurisdiction.  Switchmen's Union of North America v. National Mediation Board, 320 U.S. 297, 64 S. Ct. 95, 88 L. Ed. 61; American Air Export & Import Co. v. O'Neill, 95 U.S.App.D.C. 274, 275, 221 F.2d 829, 830, and cases there cited.  Compare Air Line Dispatchers Association v. National Mediation Board, 89 U.S.App.D.C. 24, 189 F.2d 685, certiorari denied 342 U.S. 849, 72 S. Ct. 77, 96 L. Ed. 641.


2
Affirmed.



1
 This certification was made under section 2, Ninth, of the Railway Labor Act, 44 Stat. 577 (1926), as amended, 45 U.S.C.A. § 152, Ninth (1952).  Section 201 of the Act, 45 U.S.C.A. § 181, makes it applicable to air carriers